      Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 1 of 11 PageID #:337




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                    No. 19 CR 819
           v.
                                                    Judge Manish S. Shah
    CALVIN CARTER

                         MEMORANDUM OPINION AND ORDER

        A detective assigned to a DEA task force signed an affidavit in support of a

warrant to search a townhome. The affidavit contained errors and omissions, and a

prosecutor submitted it to the magistrate judge without catching or correcting the

errors. The judge approved the warrant and the search turned up incriminating

evidence against defendant Calvin Carter. He moves to suppress the evidence and, at

a minimum, requests a hearing to challenge the warrant under Franks v. Delaware,

438 U.S. 154 (1978).

        In his affidavit, the detective explained that drug dealers often keep evidence

related to their drug trafficking activities in their residences or places of business.

[46-1] ¶¶ 7–8. 1 The DEA identified Calvin Carter as a suspected drug dealer with the

nickname Buzzy. [46-1] ¶¶ 10–11. The detective said that an informant reported

buying heroin from Buzzy for approximately one year before September 2019, and

the informant identified a picture of Carter as Buzzy. [46-1] ¶¶ 10–11. The detective




1 Bracketed numbers refer to entries on the district court docket and referenced page
numbers are taken from the CM/ECF header placed at the top of filings.
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 2 of 11 PageID #:338




also said that a March 2017 database search revealed that Carter listed a premises

in Country Club Hills, Illinois, as his mailing address between January and

September 2016. [46-1] ¶ 13.

      On October 7, 10, and 16, 2019, DEA agents watched Carter enter and exit the

attached garage to the townhome with the Country Club Hills address. [46-1] ¶¶ 21–

22, 26–27, 33–36, 40–42. On one occasion, Carter opened the garage by entering a

code on a panel affixed to the wood trim of the door. [46-1] ¶ 26. On other occasions,

the garage door opened and closed when Carter was inside a car near the door. [46-

1] ¶¶ 21–22, 27, 33, 35. While under surveillance on October 7 and 16, Carter drove

a car out of the garage, sold heroin to the informant, and drove the car back into the

garage. [46-1] ¶¶ 21–25, 40–43. On October 10, agents saw Carter walk out of the

garage, get into a car, drive to a parking lot and stop next to another car. [46-1] ¶¶ 27–

28. An object was tossed between the two cars, Carter drove back to the townhome,

the garage door opened, and Carter drove into the garage. [46-1] ¶¶ 28–29. The driver

of the other car told investigators that she tried to toss $150 into Buzzy’s car as

payment for a drug debt. [46-1] ¶¶ 31–32. In his affidavit, the detective said that

Carter exercised control over the townhome by accessing it through the garage, and

that agents observed that Carter could operate the garage door remotely or with an

opener. [46-1] ¶ 44.




                                            2
    Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 3 of 11 PageID #:339




      The magistrate judge authorized a search of the townhome—a two-story

dwelling with an attached garage—for evidence of violations of federal drug laws. [46-

1] at 27–29.

      The detective’s affidavit is wrong about at least two things, and Carter argues

that it’s wrong about two more. First, there was no March 2017 database query that

revealed that Carter listed the townhome as his mailing address. There were two

database queries in May 2017 that linked Carter to the address, but not because

Carter listed it as a mailing address. [46] at 8 n.2, 20–21. 2 Second, the affidavit says

agents observed Carter at Crawford Avenue in Flossmoor on October 16, but that

part of the road was in Country Club Hills. [46] at 7 n.3. (The towns border one

another at Pulaski Road, which is also called Crawford Avenue around 188th Street.)

Third, the affidavit reports that the informant claimed to buy heroin from Buzzy for

approximately one year before September 2019 (i.e., September 2018 to September

2019). Carter says that can’t be true because Carter was in prison from January to

December 2018 (so he could not have been selling heroin to the informant in

September, October, November, or December 2018). The government offers no

contemporaneous documentation of the informant’s statement. Fourth, the affidavit



2 At oral argument on the motion, government counsel said that the association between
Carter and the address in one database (CLEAR, a Thomson Reuters product used by law
enforcement) may have come from a moving company. The report in the second database, a
law enforcement database, came from a detective entering that information into the
database. The government has no concrete explanation for how or why law enforcement
personnel made the connection between Carter and the townhome in that database in 2017.

                                           3
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 4 of 11 PageID #:340




says that agents observed Carter operate the garage door remotely or with an opener,

but at most (other than the one time they saw him type a code into the door panel)

the agents saw Carter near the door when it opened and closed—they never directly

saw him operating the door with a remote device.

      The affidavit omits something too. While it says a database linked Carter to

the townhome in 2016, it fails to mention that databases linked Carter to over a dozen

different addresses over the years, including many references to a single residential

address in Chicago. [46] at 19; [38] at 10 n.5. Carter suspects that there is another

omission: agents were investigating Carter for gun crimes, not drug dealing, and may

have used other undisclosed investigative techniques. [38] at 13 n.6, 14; [57] at 5 n.1.

      Although not an omission in the sense that the information exists but was not

disclosed, the affidavit mentions no observations of Carter staying at the Country

Club Hills townhome overnight or any surveillance of him between October 16 and

October 25, when the detective obtained the warrant. There is no mention of whether

anyone else was seen at the townhome or if someone else was associated with the

address closer in time to the October 2019 drug deals.

      “The ability of the neutral and detached magistrate to determine probable

cause depends on the accuracy of the information the police submit.” United States v.

Clark, 935 F.3d 558, 563 (7th Cir. 2019). False, material information presented

deliberately or recklessly invalidates the warrant. Id. (citing United States v.

McMurtrey, 704 F.3d 502, 508 (7th Cir. 2013) and Franks, 438 U.S. at 155–56)). To


                                           4
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 5 of 11 PageID #:341




obtain a Franks hearing to invalidate a warrant, a defendant “must make a

substantial preliminary showing (1) that the warrant application contained a

material falsity or omission that would alter the issuing judge’s probable cause

determination, and (2) that the affiant included the material falsity or omitted

information intentionally or with a reckless disregard for the truth.” Id.

      The false statement about the March 2017 database search was immaterial to

the probable-cause finding. The detective emphasized the connection between a drug

dealer’s residence and evidence of drug trafficking, so a reference to Carter listing a

mailing address was relevant. But even assuming the detective intentionally

stretched the database hit to play it up as a residential connection, he did not go so

far as to conceal its limited usefulness. The statement truthfully reported that the

connection between Carter and the address dated to 2016—years before the requested

search. The information was stale, so its contribution to the probable-cause

assessment was minimal, and the distinction between Carter listing it and someone

else attributing the address to Carter in 2016 was, in 2019, entirely immaterial.

Similarly, even if agents planted the connection between Carter and the townhome

into a law enforcement database, see [57] at 5, that was done in 2017 and was too old

to influence the probable-cause assessment in October 2019. And whether there were

one or two database queries in March or May 2017 shed no light on the probable cause

to believe there would be evidence in the townhome in October 2019.




                                          5
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 6 of 11 PageID #:342




      The surveillance of Carter entering and exiting the garage when conducting

drug deals was more than sufficient to give the magistrate judge probable cause to

issue the warrant. Although the agents didn’t see Carter sleeping there overnight

and the historical record tying him to that location was flimsy, his ease of access and

immediate use of the property during drug transactions suggested in a practical,

common-sense way that Carter used the townhome (an obviously residential

property, [46-1] at 27) as a residence during the drug deals. Those observations and

the agent’s experience were enough to tie the premises to a fair probability that

contraband or evidence of a crime would be found there. See Illinois v. Gates, 462 U.S.

213, 238 (1983). The surveillance and controlled buys established Carter’s drug

trafficking activities and his immediate exit and entry from the premises before and

after the deals tied the townhome to his drug dealing. Although Carter describes the

evidence as simply short visits into the garage, the repetitive connection between the

garage (attached to the townhome) and Carter’s drug deals gave the magistrate judge

“a substantial basis for concluding that a search would uncover evidence of

wrongdoing.” United States v. Rees, 957 F.3d 761, 765 (7th Cir. 2020) (quoting Gates,

462 U.S. at 236) (cleaned up). An accurate statement of the database query from 2017

would not have changed the determination, and Carter has not made any showing

that the false information or omissions affected the reasonableness of the magistrate




                                          6
    Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 7 of 11 PageID #:343




judge’s decision. 3 Carter does not suggest that his connection to a Chicago address

undermined the surveillance agents’ observations that he was using the Country

Club Hills townhome during his October 2019 drug dealing. 4 Because the garage was

attached to the townhome, it was reasonable to infer that the entire premises was

accessible to and used by Carter in connection with the drug sales.

       Although the informant’s statement that they regularly bought drugs from

Buzzy for about one year is impeached by Carter’s record of imprisonment, it is not

materially impeached. The informant’s statement was reported to be approximate

and was wrong about a matter of months. What was important to the judge was not

Carter’s frequency of contact with the informant in 2018 but whether the townhome

might have had evidence of drug trafficking in October 2019. The informant’s

statement provided the magistrate judge with some context for the controlled buys

that took place in October, and explained why the agents believed Carter had some

connection to the area around Country Club Hills. Ultimately, even if the informant


3 The government pointed out its own error about the distinction between Flossmoor and
Country Club Hills. Carter does not argue that the error was material or an intentional or
reckless falsehood.
4 Carter’s connection to the address in Chicago was also stale. See [40] at 3 (listing contact
with the Chicago address from 2008 to 2016). Telling the magistrate judge about it would not
have affected the evaluation of the October 2019 surveillance that placed Carter at the
townhome when he conducted drug deals. If there were evidence of other surveillance that
put Carter at a different residence in October 2019, that would undermine the suggestion
that Carter was using the townhome as a residence, but it would not undermine the fair
probability that the townhome was a location tied to drug dealing and a place where evidence
of drug dealing would be found. Carter entered and exited the townhome during his drug
deals and that is enough to suggest that he kept inventory or paraphernalia for dealing there.
In any event, Carter does not suggest that there is evidence of any exculpatory surveillance.

                                              7
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 8 of 11 PageID #:344




manufactured the entirety of their past relationship with Carter, the controlled buys

and surveillance tied Carter’s drug dealing to the townhome. The October 10 deal did

not involve the informant at all and provided significant corroboration of the

controlled buys. The agency should have documented the informant’s statement and

best practices would direct the detective and prosecutor to disclose to the magistrate

judge the evidence known to the prosecution team that impeached the informant. But

the precise timing of the informant’s interaction with Carter in 2018 was immaterial,

and there is no evidence to suggest that the detective believed the informant was

being untruthful about buying drugs from Buzzy.

      Read literally, the detective’s statement that agents observed Carter

controlling the garage door was an overstatement. Again, the detective and the

prosecutor should have been more careful when presenting facts to a court, but this

statement was consistent with the specific observations reported in the affidavit.

Carter points out that the detective omitted some details, namely that Carter was

seen using his phone around the time the garage door opened. According to Carter,

the video surveillance depicts him as a visitor, not a resident of the townhome. But

agents saw the door opening and closing while Carter was nearby, suggesting that he

had some ability—directly or indirectly—to open the door. He drove cars into and out

of the garage (a parking spot usually reserved for an occupant of a home, not a visitor).

The agents’ inference of control was not unreasonable, even if Carter draws a




                                           8
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 9 of 11 PageID #:345




different one. The choice of wording was neither materially false nor indicative of a

reckless disregard for the truth.

      If the agents were more interested in gun crimes than drug dealing, omitting

that motive was irrelevant to the magistrate judge’s decision. The affidavit

established probable cause to believe that Carter was involved in drug dealing from

the townhome and that was the only issue for the magistrate judge to decide. The

agents’ subjective motives did not bear on the objective question presented in the

warrant and the same goes for Carter’s suspicion that other investigative techniques

were used against him—that speculation is unsupported and immaterial because it

does not undermine the evidence tying together Carter, drug deals, and the

townhome.

      Perhaps the detective’s motives (a hidden gun trafficking investigation), his

failure to tell the magistrate judge everything he knew about addresses connected to

Carter, and his failure to detail the surveillance that Carter interprets as visiting not

residing at the townhome suggests an intent to deceive the judge or a lack of good

faith toward the process. That is the import of Carter’s argument, but nothing in

Carter’s preliminary showing supports it. The affidavit disclosed the stale dates for

the database search and its results (a 2017 database query returned information from

2016). It also disclosed to the judge that the detective was not including everything

he knew about the investigation, but only those facts the detective thought necessary

to decide the probable-cause question. [46-1] at 3–4, ¶ 6. The errors were avoidable


                                           9
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 10 of 11 PageID #:346




but not material and nothing about Carter’s suspicions that more was going on

suggests an intent to deceive the judge.

      Carter has not made the requisite preliminary showing to justify a Franks

hearing, and has not identified a material falsity or omission that undermines the

compelling evidence tying the townhome to drug evidence. The magistrate judge had

more than enough to conclude that the warrant should issue.

      Finally, the exclusionary rule does not apply “if the good-faith exception

applies—that is, if the officers who executed the warrants relied, in objective good

faith, on the magistrate’s probable-cause decision.” Rees, 957 F.3d at 771 (citing

United States v. Leon, 468 U.S. 897, 922–24 (1984)). The detective chose to get a

warrant and that suggests good faith on his part. Id. So to overcome this presumption

of good faith, Carter must show that: (1) the detective intentionally or recklessly

misled the judge with false information; (2) the judge abandoned the judicial role; (3)

the affidavit was bare boned, “so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable”; or (4) the warrant was so facially

deficient in particularizing its scope that the officers could not reasonably presume it

was valid. Id. (citations omitted). The last three options are nonstarters here. There

is no suggestion that the magistrate judge abandoned her role, the affidavit was not

bare boned—it contained detailed descriptions of the surveillance and controlled buys

that supported a showing of probable cause, and there is no argument that the

warrant was not particularized—it spelled out the premises to be searched and the


                                            10
   Case: 1:19-cr-00819 Document #: 70 Filed: 09/09/20 Page 11 of 11 PageID #:347




items to be seized. That leaves the argument that the detective intentionally or

recklessly misled the judge with false information about the investigation, the

database query results, and the surveillance. But as discussed above, Carter’s

showing has at most demonstrated immaterial errors. The controlled buys and

surveillance placing Carter at the home before and after his deals established

probable cause to believe that the townhome contained evidence of Carter’s drug-

dealing activities. The magistrate judge reasonably approved the warrant and the

executing agents could rely in good faith on that decision.

      The detective and the prosecutor could and should have done a better job—

testifying under oath in support of a warrant to search a home is no time for

carelessness. But in the end, Carter has not made the requisite preliminary showing

to justify a Franks hearing, the detective did not act in reckless disregard for the

truth over material facts, the magistrate judge had probable cause to issue the

warrant notwithstanding the mistakes and omissions, and agents could rely in good

faith on the warrant. Carter’s motions to suppress and for a Franks hearing, [38] [40],

are denied.


ENTER:


Date: September 9, 2020
                                        Manish S. Shah
                                        United States District Judge




                                          11
